Citation Nr: 1433844	
Decision Date: 07/29/14    Archive Date: 08/04/14

DOCKET NO.  14-22 218	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri


THE ISSUES

1.  Entitlement to service connection for lower extremity cold injury residuals.

2.  Entitlement to service connection for upper extremity cold injury residuals.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

Chris Miller, Associate Counsel



REMAND

The Veteran served on active duty from June 1954 to June 1957. 

This matter comes before the Board of Veterans' Appeals (Board) on appeal from an April 2013 rating decision by the VA RO in St. Louis, Missouri.  (This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c).  38 U.S.C.A. § 7107(a)(2) (West 2002).)

The Veteran asserts that he entitled to service connection for frostbite residuals of the upper and lower extremities.  He states that he incurred frostbite when he was stationed in service in Greenland or Goose Bay, Canada.  His service records are unavailable, having been likely destroyed in a fire at a records storage facility in St. Louis.  See November 2011 RO finding of unavailability.  

The Veteran reports having experienced frostbite in service and having continuous and persistent burning, itching, and tingling in his extremities since that time.  See, e.g., July 2014 informal hearing presentation.  (He is considered competent to report exposure to cold weather in service, and symptomology since that time.  See Washington v. Nicholson, 21 Vet. App. 191, 195 (2007).)  A VA treatment record from February 2012 shows that the Veteran gave a history of cold injury in Greenland.  It was also noted that he had foot symptoms, to include burning, tingling, and numbness.  It was reported that he has diabetes.  Private treatment records also note a history of frostbite in service.  

Given the above, a VA examination is warranted.  McLendon v. Nicholson, 20 Vet. App. 79 (2006).  Moreover, when a Veteran's records are lost or destroyed, VA has a heightened duty to assist in the development of the claim.  See Washington v. Nicholson, 19 Vet. App. 362, 369-70 (2005); 38 C.F.R. § 3.159(c) (2012).  (The examiner will need to take the Veteran's diabetes diagnosis in consideration when reaching his or her conclusions.)


Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an examination of his extremities, upper and lower.  The examiner should be asked to take a detailed history, examine the Veteran, and provide an opinion as to the medical probabilities that any upper or lower extremity disability is the result of cold injury or other event during military service.  An explanation should be provided for the opinion, including specific medical reasons for accepting or rejecting the Veteran's account of what happened in service and any persistent symptoms since his military service.  The examiner should also take the Veteran's diabetes mellitus and any other diseases into consideration when arriving at any conclusion.  

2.  After undertaking any additional evidentiary development deemed appropriate, the agency of original jurisdiction should re-adjudicate the issues on appeal.  If a benefit sought is not granted, provide the Veteran and his representative a supplemental statement of the case and an opportunity to respond before the case is returned to the Board.  

The appellant has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be 

handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2013).



________________________________
MARK F. HALSEY
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the Board is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2012).

